Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment and supplementary amendment filed November 12, 2020 and December 22, 2020 are acknowledged. Claims 4 and 13 are amended.  Now, Claims 1-14 are pending. 

2.	Claim objection(s) in the previous Office Action (Paper No. 20200815) is/are removed.

3.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being obvious over Mine (US 6 040 362) and optionally in view of Freeman (Silicones, Published For The Plastics Institute, ILIFFE Books, Ltd., 1962)
	For Claims 1, 3 and 13, Mine discloses a single-fluid curable thermally conductive silicone grease composition comprising A) an alkenyl functional organopolysiloxane, B) an hydrogenpolyorganosiloxane and C) a hydrosilylation catalyst. (col. 2, line 5 to col. 5, line 9 and col. 8, lines 21-41) The viscosity of component A) is described at col. 2, lines 13-47, and further exemplified in Practical Examples. The amounts of components A) and B) are also exemplified in Practical Examples. The ratio of the number of Si-H in component B) to that of Si-vinyl in component A) is described at col. 4, lines 27 to 43, and further exemplified in Practical Examples. A suitable hydrosilylation catalyst is a resin (e.g., silicone resin, etc.) particle containing platinum. (col. 4, lines 44-58) Mine is silent on the diameter of the particle. However, the particle diameter is closely related to the surface area of the particle, which in turn would affect the softening/melting rate (due to the heat-transfer rate to the inner portion of the particle) of the resin particle, and thus the hydrosilylation rate. In other words, the diameter is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to prima facie case of obviousness exists. Since the composition renders the presently claimed one, their complex moduli of elasticity would be expected to be similar. For Claim 2, a suitable component B) is a dimethylpolysiloxane where both ends of the molecular chain are closed by dimethylhydridosiloxy groups. (col. 3, line 60 to col. 4, line 26) For Claim 4, the composition can further contain an adhesion promoter such as α-vinyl-ω-trimethoxysilyl-octamethyltetrasiloxane [CH2=CH-(Me2SiO)4-Si(OMe)3] that is a homolog of Applicant’s formula (F1). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) Further, Freeman teaches that the relationship between a polydiorganosiloxane and the degree of polymerization can be estimated by the equation:
	log η = 0.1 n1/2 + 1.1 
, where η is the viscosity in cs at 25oC and n is the degree of polymerization. (page 27) Thus, the α-vinyl-ω-trimethoxysilyl-octamethyltetrasiloxane would have a viscosity of about 19 cs (i.e., about 19 cP or 19 mPa.s, since the specific gravity of a polydiorganosiloxane is about 1.0). Mine is silent on the presently claimed amount of the adhesion promoter. However, Mine teaches that the amount would affect, in addition to the adhesion, the storage stability of the composition. (col. 6, lines 13 to 22) In other words, the amount is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the adhesion promoter in whatever amount through routine experimentation in order to afford a composition having desired storage stability and adhesion. Especially, Applicant does not show the criticality of such an amount. For Claims 5, 11-12 and 14, Mine further teaches the use of fumed silica, etc. in an amount described at col. 6, lines 42-63, which is further exemplified as 0.3 parts by weight in Practical Example 3.
	
6.	Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being obvious over Mine optionally in view of Freeman as applied to Claim 1 above, and further in view of Saruyama (US 5 153 160).
For Claim 6, the difference between Mine optionally in view of Freeman and the presently claimed invention is the requirement of a step of heating the composition to a temperature of no less than the softening point of the catalyst particle. However, Saruyama teaches initiating the cure of a hydrosilylation curable silicone composition comprising a resin-encapsulated hydrosilylation catalyst by applying sufficient heat to soften the resin. The motivation is to activate the catalyst for hydrosilylation. (col. 5, line 65 to col. 6, line 6 and Example 5) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to heat to soften Mine’s composition to initiate the cure of the composition with expected success. Since the prior art’s method renders the presently claimed one obvious, the cured silicone composition would be expected to have similar complex modulus of elasticity to that obtained from the presently claimed method. For Claims 8-9, Mine further discloses a method for manufacturing a heat dissipating member for electrical or electronic applications utilizing the silicone grease composition. (col. 8, lines 21-41)

7.	Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the above references, taken alone or in combination, teaches or fairly suggests the presently claimed a) method set forth in Claim 7; and b) electronic device set forth in Claim 10.

Responsive to arguments regarding 35 USC § 103 rejection
8.	Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. 
	For the argument (Remarks, page 8, 3rd and 4th paragraphs), Examiner disagrees. First, Mine does teach the use of a hydrosilylation catalyst encapsulated with thermoplastic resins such as methyl methacrylate resins, polycarbonates, polystyrenes or silicone resins, etc. (col. 4, lines 44-58) Therefore, Mine’s composition with a long period of time would have been expected. Second, one of ordinary skill in the art would appreciate that the use of an encapsulated does not preclude the use of an inhibitor as well. For example, Togashi (US 5 017 654) the combination of a conventional inhibitor and an encapsulated catalyst would afford a curable composition with optimized long-term storage stability at room temperature and the curing speed at elevated temperatures. (col. 2, lines 40-50)
	For the argument (Remarks, page 8, last paragraph to page 9, 2nd paragraph), Examiner disagrees. First, Mine does teaches the use of an encapsulated catalyst, supra. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) Second, Mine teaches the use of thermoplastic resins for encapsulating the catalyst such as silicone resins, MMA resin, polycarbonates, polystyrene, etc. for encapsulating the catalyst. (col. 4, lines 44-58) The thermoplastic resins read on those disclosed by Applicant at [0060] of Applicant’s application publication. As such, the softening temperatures of the foregoing resins would inherently fall within the presently claimed softening temperature rages. Third, the disclosure of various metal oxide powders would not undermine the fact that Mine does teach the use of the foregoing encapsulated catalyst. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)
	For the argument (page 9, 3rd paragraph), Applicant’s assertion with respect to the catalyst size and the softening temperature is merely an opinion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) Mere conclusory statements in the specification and affidavits are entitled to little weight when the Patent Office questions the efficacy of those statements. In re Hyson, 59 CCPA —, 453 F.2d 764, 172 USPQ 399 (1972), In re D'Ancicco, 59 CCPA —, 452 F.2d 1060, 172 USPQ 241 (1972)
	For the argument (Remarks, page 9, 4th paragraphs to page 10, 2nd paragraph), Examiner disagrees. Mine does teach a grease. (dol. 8, lines 21-41) Second, the Si-H/Si-vinyl ratio can be 0.5 to 5. (col. 4, lines 27-44) The ratio is further exemplified in Practical Example 1 as 2.0 [(1.5%*2/1)/(0.4% * 100/27), where the atomic weight of H and the formula weight of vinyl are 1 and 27, respectively]. Thus, Mine does teach the presently claimed Si-H/Si-vinyl ratio with sufficient specificity. 
	For the argument (Remarks, page 11, 1st and 2nd paragraphs), for the above reasons, Examiner believes that a prima facie case of obviousness does exist. 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
March 15, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765